
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


COHERENT, INC.

     EMPLOYEE STOCK PURCHASE PLAN

    The following constitutes the provisions of the Employee Stock Purchase Plan
(herein called the "Plan") of Coherent, Inc. (herein called the "Company").

    1.  Purpose. The purpose of the Plan is to provide employees of the Company
and its subsidiaries with an opportunity to purchase Common Stock of the Company
through payroll deductions. It is the intention of the Company to have the Plan
qualify as an "Employee Stock Purchase Plan" under Section 423 of the Internal
Revenue Code of 1986. The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that Section of the Code.

    2.  Definitions.

    (a) "Base pay" or "base salary" means regular straight-time earnings and
commissions, excluding payments for overtime, shift premiums, incentive
compensation, bonuses and any other special payments.

    (b) "Employee" means any person, including an officer, who is customarily
employed for at least twenty (20) hours per week by the Company or its
subsidiaries (50% or more of whose voting shares are owned directly or
indirectly by the Company).

    3.  Eligibility.

    (a) Any employee as defined in paragraph 2 who shall be employed by the
Company on the date his participation in the Plan is effective shall be eligible
to participate in the Plan, subject to limitations imposed by Section 423(b) of
the Internal Revenue Code of 1954.

    (b) Any provisions of the Plan to the contrary notwithstanding, no employee
shall be granted an option under the Plan (i) if, immediately after the grant,
such employee would own shares and/or hold outstanding options to purchase stock
possessing five percent (5%) or more of the total combined voting power or value
of the Company, or (ii) which permits his rights to purchase shares under all
employee stock purchase plans of the Company and its subsidiaries to accrue at a
rate which exceeds Twenty Five Thousand Dollars ($25,000) for each calendar year
in which such stock option is outstanding at any time, where the value of the
option is calculated as the fair market value of the shares (determined at the
time such option is granted).

    4.  Offering Dates. The Plan shall be implemented by two Offerings during
each fiscal year, each of six months duration. Offering I shall commence on or
about May 1 of each year and Offering II shall commence on or about November 1
of each year. Both shall continue thereafter until terminated in accordance with
paragraph 19 hereof.

    5.  Participation.

    (a) An eligible employee may become a participant in the Plan by completing
a subscription agreement authorizing payroll deduction on the form provided by
the Company and filing it with the Company's payroll office prior to the
applicable offering date.

    (b) Payroll deductions for a participant shall commence on the first payroll
following the commencement offering date and shall end on the termination date
of the offering to which such authorization is applicable, unless sooner
terminated by the participant as provided in paragraph 10.

--------------------------------------------------------------------------------

    6.  Payroll Deductions.

    (a) At the time a participant files his subscription agreement, he shall
elect to have payroll deductions made on each payday during the offering period.
The amount of payroll deductions elected to be made shall not be greater than
ten percent (10%) of the base pay which he received on such payday nor less than
ten dollars ($10.00) per pay period.

    (b) All payroll deductions made by a participant shall be credited to his
account under the Plan. A participant may not make any additional payments into
such account.

    (c) A participant may discontinue his participation in the Plan as provided
in paragraph 10, or may lower, but not increase, the rate of his payroll
deductions (within the limitations set forth in subparagraph (a) above) during
the offering by completing or filing with the Company a new authorization for
payroll deduction. The change in rate shall be effective within fifteen
(15) days following the Company's receipt of the new authorization.

    7.  Grant of Option.

    (a) At the beginning of each six month offering period, each eligible
employee participating in the Plan shall be granted an option to purchase (at
the per share option price) up to a number of shares of the Company's Common
Stock purchasable by each employee's accumulated payroll deductions (not to
exceed ten percent (10%) of his base salary) divided by eighty-five percent
(85%) of the fair market value of a share of the Company's Common Stock at the
beginning of said offering period, subject to the limitations set forth in
Section 3(b) and 12 hereof. Fair market value of a share of the Company's Common
Stock shall be determined as provided in Section 7(b) herein.

    (b) The option price per share of such shares shall be the lower of: (I) 85%
of the fair market value of a share of the Common Stock of the Company at the
commencement of the twelve month offering period; or (ii) 85% of the fair market
value of a share of the Common Stock of the Company at the time the option is
exercised at the termination of the twelve month offering period. The fair
market value of the Company's Common Stock on said dates shall be determined by
the Company's Board of Directors in the exercise of their discretion in good
faith.

    8.  Exercise of Option. Unless a participant withdraws from the Plan as
provided in paragraph 10, his option for the purchase of shares will be
exercised automatically at the end of the offering period, and the maximum
number of full shares subject to option will be purchased for him at the
applicable option price with the applicable amount of the accumulated payroll
deductions in his account. During his lifetime, a participant's option to
purchase shares hereunder is exercisable only by him.

    9.  Delivery. As promptly as practicable after the termination of each
Offering, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his option. Any cash remaining to the credit of a participant's account under
the Plan after a purchase by him of shares at the termination of each offering
period, or which is insufficient to purchase a full share of Common Stock of the
Company, shall be returned to said participant.

    10. Withdrawal; Termination of Employment.

    (a) A participant may withdraw all but not less than all the payroll
deductions credited to his account under the Plan for one or both Offerings at
any time prior to the end of the applicable offering period by giving written
notice to the Company. All of the participant's payroll deductions credited to
his account for the Offering or Offerings from which he has withdrawn will be
paid to him promptly after receipt of his notice of withdrawal and his option
for the current period under the Offering or Offerings will be automatically
terminated, and no further payroll deductions for the purchase of shares under
the Offering or Offerings withdrawn from will be made during the applicable
offering period.

--------------------------------------------------------------------------------

    (b) Upon termination of the participant's employment prior to the end of an
offering period for any reason, including retirement or death, the payroll
deductions credited to his account will be returned to him or, in the case of
his death, to the person or persons entitled thereto under paragraph 14, and his
option will be automatically terminated.

    (c) In the event an employee fails to remain in the continuous employ of the
Company for at least twenty (20) hours per week during the offering period in
which the employee is a participant, he will be deemed to have elected to
withdraw from the Plan and the payroll deductions credited to his account will
be returned to him and his option terminated.

    (d) A participant's withdrawal from one of the two Offerings will not have
any effect upon his eligibility to participate in the other Offering or any
succeeding Offering or in any similar plan which may hereafter be adopted by the
Company.

    11. Interest. To the extent that a participant's payroll deductions exceed
that amount required to purchase shares subject to option at the end of an
offering period, he shall be refunded such excess amount with interest on said
refundable amount at a net rate of 3%. Otherwise, no interest shall accrue on
the payroll deductions of a participant in the Plan.

    12. Stock.

    (a) The maximum number of shares of the Company's Common Stock which shall
be made available for sale under the Plan shall be 6,325,000 shares, subject to
adjustment upon changes in capitalization of the Company as provided in
paragraph 18. The shares to be sold to participants under the Plan may, at the
election of the Company, be either treasury shares or shares authorized but
unissued. If the total number of shares which would otherwise be subject to
options granted pursuant to Section 7(a) hereof at the beginning of an offering
period exceeds the number of shares then available under the Plan (after
deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each employee affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.

    (b) The participant will have no interest or voting right in shares covered
by his option until such option has been exercised.

    (c) Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his spouse.

    13. Administration. The Plan shall be administered by the Board of Directors
of the Company or a committee appointed by the Board. The administration,
interpretation or application of the Plan by the Board or its committee shall be
final, conclusive and binding upon all participants. Members of the Committee
who are eligible employees are permitted to participate in the Plan.

    14. Designation of Beneficiary.

    (a) A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant's account under the
Plan in the event of such participant's death subsequent to the end of the
offering period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant's account under the Plan in the event
of such participant's death prior to the end of an offering period.

    (b) Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under the Plan who is living at the
time of such participant's death, the Company shall deliver such shares and/or
cash to the executor or administrator of the estate of the participant, or

--------------------------------------------------------------------------------

if no such executor or administrator has been appointed (to the knowledge of the
Company), the Company, in its discretion, may deliver such shares and/or cash to
the spouse or to any one or more dependents or relatives of the participant, or
if no spouse, dependent or relative is know to the Company, then to such other
person as the Company may designate.

    15. Transferability.  Neither payroll deductions credited a participant's
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in paragraph 14 hereof) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds in
accordance with paragraph 10.

    16. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions.

    17. Reports. Individual accounts will be maintained for each participant in
the Plan. Statements of account will be given to participating employees
annually promptly following the stock purchase date, which statements will set
forth the total amount of payroll deductions, the amount applicable to each of
the two Offerings, the per share purchase price, the number of shares purchased
and the remaining cash balance, if any.

    18. Changes in Capitalization. If any option under this Plan is exercised
subsequent to any stock dividend, stock split, spin-off, recapitalization,
merger, consolidation, exchange of shares or the like, occurring after such
option was granted, as a result of which shares of any class shall be issued in
respect of the outstanding shares, or shares shall be changed into the same,
whether a different number of the same or another class or classes, the number
of shares to which such option shall be applicable and the option price for such
shares shall be appropriately adjusted by the Company.

    19. Amendment or Termination. The Board of Directors of the Company may at
any time terminate or amend the Plan. No such termination can affect options
previously granted, nor may an amendment make any change in any option
theretofore granted which adversely affects the rights of any participant, nor
may an amendment be made without prior approval of the shareholders of the
Company if such amendment would:

    (a) Increase the number of shares that may be issued under the plan;

    (b) Permit payroll deductions at an aggregate rate in excess of ten percent
(10%) of the participant's base salary;

    (c) Change the designation of the employees (or class of employees) eligible
for participation in the Plan; or

    (d) Materially increase the benefits which may accrue to participants under
the Plan.

    20. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location or by
the person, designated by the Company for the receipt thereof.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

